DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Intention II in the reply filed on January 13, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the structures “at least one of the plurality of conductive routes within the lower density microelectronic substrate” and “at least one of a plurality of conductive routes within the high density microelectronic patch substrate.” Initially Examiner notes that there is inconsistent antecedent basis for the second structure, as claim 12 already recites “a plurality of conductive routes” of the high density microelectronic patch substrate. Additionally, it is unclear as to whether this claim is limiting the “routes” discussed in claim 12 (which previously sets forth electrical connection between a route from the lower substrate and route from the patch), or if Applicant is introducing entirely new structures. Under the broadest reasonable interpretation, Examiner will interpret the claim as limiting the same structures discussed in claim 12. 
Claim 16 is rejected for similar deficiencies. It is unclear whether the “at last one” of claim 16 refers to the same “at least one” of claim 12, or claims a different connection.
Claim 21 recites the limitation “the plurality of conductive routes” in line 1. It is unclear to which “plurality” discussed in claim 12 this limitation refers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 17-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (U.S. Patent No. 8,177,577 B2).
Regarding claim 12, Takahashi discloses an electronic system, comprising:
a board (FIG. 10: 100, see col. 6, line 39); and
a microelectronic component attached to the board (FIG. 10: 10/20, see col. 6, line 38), wherein the microelectronic component includes a hybrid microelectronic substrate, comprising:
	a high density microelectronic patch substrate having a first substrate, an opposing second surface, and at least one side (FIG. 1: 20, see col. 3, line 33), wherein the high density microelectronic patch substrate comprises a plurality of dielectric layers and a plurality of conductive routes (FIG. 2: dielectric layers 31-34; conductive routes 21-26, see col. 3, line 44); and

	wherein a first dielectric material layer of the lower density microelectronic substrate contacts at least one dielectric layer of the plurality of dielectric layers of the high density microelectronic patch substrate at the second surface thereof and contacts the at least one side of the high density microelectronic patch substrate (FIG. 1: resin 30 in contact with dielectric layers of 10 at the bottom surface; Examiner notes that although Takahashi does not explicitly refer to the resin as a “dielectric,” the material is inherently insulative, or “dielectric,” in nature as a conductive material in that position would create undesired connections within the device, the resin material can be considered the first dielectric layer in which the high density chip is embedded), and
	wherein at least one conductive route of a plurality of conductive routes within the lower density microelectronic substrate is in electrical contact with at least one conductive route of the plurality of conductive routes within the high density microelectronic patch substrate at the high density microelectronic patch substrate second surface (FIG. 1/2: 13 of 10 is in electrical contact with routes of 20 through 26).
Regarding claim 13, Takahashi discloses at least one of the plurality of conductive routes within the lower density microelectronic substrate is in electrical contact with at least one of a plurality of conductive routes within the high density microelectronic patch substrate through a microvia extending through a portion of the first dielectric layer (FIG. 1/2: 13 of 10 is in electrical contact with routes of 20 through 26, 26 being a micro via extending through 30).
Regarding claim 14, Takahashi discloses the lower density microelectronic substrate includes a plurality of additional dielectric material layers formed on the first dielectric material layer (FIG. 1: interlaminar layers, see col. 3, line 32).
Regarding claim 17, Takahashi discloses the lower density microelectronic substrate includes at least one contact pad formed on an outer surface of an uppermost dielectric material layer of the plurality of additional dielectric material layers (FIG. 1: pad formed and contacts route layer 15 in 10).
Regarding claim 18, Takahashi discloses the high density microelectronic patch substrate further includes a plurality of bond pads in or on the first surface of the high density microelectronic patch substrate and a plurality of bond pads in or on the second surface of the high density microelectronic patch substrate (FIG. 2: 25 on top surface and 26 on bottom surface); and
wherein at least one of the plurality of conductive routes within the high density microelectronic patch substrate extends between one of the plurality of bond pads in or on the first surface of the high density microelectronic patch substrate and one of the plurality of bond pads in or on the second surface of the high density microelectronic patch substrate (FIG. 2: routes extend between 25 and 26).
Regarding claim 21, Takahashi discloses the plurality of conductive routes comprise a plurality of conductive traces formed in or on each dielectric material layer of the plurality of dielectric layers, and wherein the conductive traces are connected with a plurality of conductive vias extending through each dielectric layer of the plurality of dielectric layers (FIGS. 1/2: in both substrate 10 and 20 the routes are conductive traces interconnected with vias).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. Patent No. 8,177,577 B2) in view of Bae et al. (U.S. Pub. No. 2018/0211929 A1).
Regarding claim 15, Takahashi discloses the additional dielectric material layers are interlaminar insulation material and the first dielectric material is a resin. However, Takahashi does not explicitly disclose these as being different materials.
Bae discloses the additional dielectric material layers can be a number of specific materials (FIG. 2D: 112, see paragraph 0028; Bae discloses 112 to be epoxy molding and 113 can be materials such as polyimide, benzocuclobutane, or bismaleimide triazine, see paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings Bae, such that the additional dielectric material layers are different from the first dielectric material layer. The motivation to do so is that the combination yields the predictable results of selecting a known material for use as an interlevel See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 19, Takahashi discloses the lower density microelectronic substrate includes a plurality of additional dielectric material layers formed on the first dielectric material layer (FIG. 1: interlaminar layers, see col. 3, line 32).
Takahashi discloses the additional dielectric material layers are interlaminar insulation material and the first dielectric material is a resin. However, Takahashi does not explicitly disclose these as being different materials.
Bae discloses the additional dielectric material layers can be a number of specific materials (FIG. 2D: 112, see paragraph 0028; Bae discloses 112 to be epoxy molding and 113 can be materials such as polyimide, benzocuclobutane, or bismaleimide triazine, see paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings Bae, such that the additional dielectric material layers are different from the first dielectric material layer. The motivation to do so is that the combination yields the predictable results of selecting a known material for use as an interlevel dielectric material in a substrate. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. Patent No. 8,177,577 B2) in view of Chang (U.S. Pub. No. 2005/0253244 A1).
Regarding claim 16, Takahashi discloses at least one of the plurality of conductive routes within the lower density microelectronic substrate is in electrical contact with at least one of the plurality of conductive routes within the high density microelectronic patch substrate as discussed above with respect to claim 12.

Chang discloses a conductive blind via extending through the plurality of additional dielectric material layers and through a portion of the first dielectric material (FIG. 2E: 260, see paragraph 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the conductive blind via of Chang to the teachings of Takahashi so as to make a direct connection between the patch substrate and a secondary circuit (see paragraph 0023).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819